Ingraham, P. J.:
I concur in the affirmance of this judgment. I do not think we are justified in selecting one sentence from the charge, dissociated from the rest of the charge, and reversing a judgment otherwise satisfactory. The trial judge instructed the jury that they must find that the accident occurred “without any negligence upon his [plaintiff’s] part. * * * You are to determine whether or not the plaintiff was free from contributory negligence. ” Then comes the portion of the charge that is criticised: “When I say that both parties had a right to be on that street, I will tell you also that the duty is upon them to conduct themselves in the way in which reasonable and careful persons would conduct themselves. That is true of both parties. As the plaintiff here is an infant, the law does not require that he conduct himself in the way in which an adult would conduct himself; that is, a person of full age. It does require from him the degree of care and of prudence and the degree of judgment and discretion that would be expected of persons of his age; that is, of persons who had reached the age in life that he has reached, as an ordinarily prudent person of that age, that is the degree of care that would be required of him.”
Taken as a whole, I do not think the- jury can have been misled by what the court said, and as we are required, on an appeal, to “give judgment, without regard to technical errors or defects or to exceptions which do not affect the substantial rights of the parties ” (Code Civ. Proc. § 1317), I do not think we are required to reverse this judgment.
Laughlin and Scott, JJ., concurred.